35 F.3d 1466
1995 A.M.C. 210
Michael RIGGS, Plaintiff-Appellant,v.SCINDIA STEAM NAVIGATION CO., LTD., and the ShippingCorporation of India, Defendants-Appellees.
No. 92-55139.
United States Court of Appeals,Ninth Circuit.
Sept. 30, 1994.

On Remand from the United States Supreme Court, 114 S. Ct. 2701.
Before:  WOOD, Jr.,* REINHARDT, and RYMER, Circuit Judges.

ORDER

1
The Supreme Court vacated our opinion, reprinted at 8 F.3d 1442, and remanded the case to this court for further consideration in light of Howlett v. Birkdale Shipping Co., S.A., --- U.S. ----, ----, 114 S. Ct. 2057, 2064, 129 L. Ed. 2d 78 (1994).  Accordingly, consistent with the Howlett decision, we now affirm the district court's grant of summary judgment to the vessel.  The district court's decision is


2
AFFIRMED.



*
 Honorable Harlington Wood, Jr., Senior United States Circuit Judge, Seventh Circuit Court of Appeals, sitting by designation